--------------------------------------------------------------------------------

Exhibit 10.2

MEMORANDUM OF UNDERSTANDING

Subject: Share Distribution to former Netupdate Investors re: the Earnout
Provisions in the Asset Purchase Agreement (“APA”) Wherein Most Home Corp.
(“Buyer”) Purchased the Operating Assets and Business of Netupdate,
Inc.(“Seller”).

Pursuant to the APA, Section 2.3(b), the Seller, and/or its assigns, were
entitled to receive additional shares of Buyer’s stock based on an earnout
provision. Section 2.3(b) set forth various ways in which the Seller would
receive additional shares.

1.

Seller would receive 33% in value of the Platform Revenue Gross Margin (“GM”)
generated by Most Home Corp. from the sale of Seller’s products and services.
The number of shares to be paid to Seller was to be computed by multiplying the
GM by the percentage of earnout value and dividing the result by the weighted
average closing price for the 20 days immediately preceding the end date of each
earnout period. The first earnout period began on the effective date, February
1, 2008 and ended on July 31, 2008. The second earnout period was for Buyer’s
fiscal year ended July 31, 2009 and the final earnout period was for Buyer’s
fiscal year ended July 31, 2010. For the first earnout period ending July 31,
2008, Buyer and seller have agreed that the shares to be paid to Seller are
466,353, pursuant to the computation provided by Buyer to Seller via email on
December 19, 2008, schedule attached as Exhibit A to this Memorandum.

        2.

In addition to the GM basis for earnout shares, Section 2.3 (b) also stated that
in the case that Buyer sold the business operating assets and business acquired
from Seller prior to July 31, 2009, Buyer would pay additional shares to Seller
in an amount equal to 25% of the sale price Buyer received divided by the volume
weighted average closing price of Buyer’s shares based on the 20 trading days
immediately prior to the closing date. On March 5, 2009, Buyer sold the business
operating assets acquired from Netupdate for $600,000 in cash plus assumption of
certain liabilities, primarily deferred revenue in the amount of $225,253.

        3.

Prior to the sale of Seller’s assets Buyer generated $422,870 in GM. Seller is
therefore entitled to receive additional shares for this second earnout period
in the amount of 33% times the GM, $139,547, divided by the volume weighted
average closing price for the 20 trading days immediately prior to July 31,
2009.

Agreement and Understanding:

The following is hereby agreed to by Seller and Buyer as of June 24, 2009
regarding the disposition of all Buyers liabilities under Section 2.3(b) of the
Agreement:

1.

466,353 shares shall be issued pursuant to Seller’s instructions for the earnout
period ending July 31, 2008;

    2.

Section 2.3(b) does not define the term sales price for purposes of determining
what number of shares Seller shall receive based on the sale by Buyer of
Seller’s assets subsequent to the transaction set forth in the Agreement.
Therefore Buyer and Seller have agreed that the sale price for such purposes is
$700,000. Buyer and Seller have further agreed that the Volume Weighted Average
Share price to be used for purposes of the share computation is $0.020621 and
that therefore the number of shares to be distributed with respect to the shares
owed to Seller with regard to Section 2.3(b) of the Agreement regarding a sale
of Seller’s assets by Buyer is 8,846,494.


--------------------------------------------------------------------------------


3.

In order to reach a complete settlement with regard to all shares to be issued
Seller pursuant to Section 2.3(b) of the Agreement, Buyer and Seller have agreed
to move up the measurement date to June 24, 2009 and further to modify the VWAp
formula to include only shares traded during the month of June up to and
including June 23, 2009 and further to remove the high trade ($.15) and the low
trade ($.05). The resultant modified VWAP is $.1014 and the number of shares to
be issued to Seller shall be 1,376,203 for the GM earnout period beginning
August 1, 2008 and ending July 31, 2009 ($139,547 divide by $0.1014 =
1,376.203).

    4.

Seller’s representative will provide a list of Netupdate Investors entitled to
receive shares and Buyer will issue share certificates in the name of those
persons. Seller will return the original share certificate number 800-3 in the
amount of 1,845,046 to Buyer or its transfer agent to have that number of shares
reissued to Netupdate investors pursuant to the direction of Seller’s
representative.

    5.

In Summary the earnout shares to be distributed are:


a.      Earnout period ending July 31, 2008   466,353   b.      Earnout period
ending July 31, 2009   1,376,203   c.      Earnout for sale of company  
8,846,494           Sub-total of Earnout Shares   10,689,050  


6.

Upon distribution of all of the shares as set forth above, Buyer shall have no
further liability under Section 2.3(b) of the Agreement.

SIGNATURE PAGE TO MEMORANDUM OF UNDERSTANDING

For Netupdate, Inc.   For Most Home Corp. By:   By:       Name   Name          
  Title   Title


--------------------------------------------------------------------------------

Exhibit A

Earnout Share Calculation for Earnout Period February 1, 2008 through July 31,
2009

Earnout period ending July 31, 2008:

Seller earns 33% in value of the Platform Revenue Gross Margin (“GM”) generated
by the Corporation divided by the weighted average closing price for the 20 days
immediately preceding the end date of the Earnout period:

Total Platform Revenue Gross Margin $  296,965           Multiplied by   33%    
      33% of Total Platform Revenue Gross Margin $  97,998           Divided by
20-day volume weighted average price $  0.2101           Total Earnout Shares
for the period ending July 31, 2008   466,437  

Earnout period ending July 31, 2009:

Seller earns 33% in value of the Platform Revenue Gross Margin (“GM”) generated
by the Corporation divided by the weighted average closing price for the 20 days
immediately preceding the end date of the Earnout period:

Total Platform Revenue Gross Margin $  422,870           Multiplied by   33%    
      33% of Total Platform Revenue Gross Margin $  139,547           Divided by
20-day weighted average price1 $  0.1014           Total Earnout Shares for the
period ending July 31, 2009   1,376,204  

1 A measurement date of June 24, 2009 is agreed to for the purpose of this
computation.

Earnout for sale of the company:

Sale price of Netupdate to Mortgagebot LLC on March 5, 2009 $  700,000 2        
  Multiplied by 25%   25%           25% of the sale price of Netupdate $
 175,000           Divided by 20-day weighted average price preceding sale $
0.020621           Total Earnout Shares for the sale of Netupdate   8,486,494  
        2 Agreed sale price for computation of Earnout.               Sub-total
of Earnout Shares   10,329,135  

In computing Earnout Shares, no rounding is considered before the total Earnout
calculation.

--------------------------------------------------------------------------------